Name: Council Decision (CFSP) 2018/2007 of 17 December 2018 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast
 Type: Decision
 Subject Matter: Africa;  maritime and inland waterway transport;  criminal law;  transport policy;  natural environment;  defence;  European construction;  politics and public safety
 Date Published: 2018-12-18

 18.12.2018 EN Official Journal of the European Union L 322/22 COUNCIL DECISION (CFSP) 2018/2007 of 17 December 2018 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 November 2008, the Council adopted Joint Action 2008/851/CFSP (1) establishing the EU military operation Atalanta (Atalanta). (2) On 30 July 2018, the Council adopted Decision (CFSP) 2018/1083 (2) amending Joint Action 2008/851/CFSP and extending Atalanta until 31 December 2020. (3) On 14 November 2018, the UN Security Council (UNSC) adopted Resolution 2444 (2018), terminating the mandate of the Somalia and Eritrea Monitoring Group with effect from 16 December 2018 and establishing the Panel of Experts on Somalia with the same tasks in relation to Somalia. (4) On 22 November 2018, the Political and Security Committee (PSC) agreed that Atalanta should be authorised to transfer information to INTERPOL and EUROPOL, including personal data obtained under the existing legal framework, gathered on illegal activities other than piracy during the course of its counter-piracy operations while the mandate of Atalanta remains unchanged. (5) The PSC also agreed that a provision should be included in Joint Action 2008/851/CFSP on the law applicable to the release of personal data in that context. (6) Joint Action 2008/851/CFSP should therefore be amended accordingly. (7) In accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this operation, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2008/851/CFSP is amended as follows: (1) in Article 2, point (n) is replaced by the following: (n) support, in a manner consistent with the United Nations Convention on the Law of the Sea and within existing means and capabilities, the activities of the Panel of Experts on Somalia pursuant to UNSC Resolution 2444 (2018) by monitoring and reporting to that Panel vessels of interest suspected of supporting the piracy networks.; (2) in Article 15, paragraph 4 is replaced by the following: 4. Atalanta is hereby authorised to share with the Panel of Experts on Somalia and with the CMF information, other than personal data, gathered on illegal or unauthorised activities during the course of the counter-piracy operations.; (3) in Article 15, the following paragraphs are added: 5. Atalanta is hereby authorised to release to INTERPOL, in accordance with Article 2(h), and to EUROPOL, in accordance with Article 2(i), information gathered on illegal activities other than piracy during the course of its counter-piracy operations. 6. The release of personal data pursuant to Article 2 shall be carried out in accordance with the law of the State of the vessel or aircraft processing such personal data.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 December 2018. For the Council The President E. KÃ STINGER (1) Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (OJ L 301, 12.11.2008, p. 33). (2) Council Decision (CFSP) 2018/1083 of 30 July 2018 amending Joint Action 2008/851/CFSP on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (OJ L 194, 31.7.2018, p. 142).